A motion was made for a new trial, on the ground of newly discovered evidence, and nothing but the affidavits in support of the motion were handed up. The court refused to hear the motion, because the affidavits were not accompaing by a case, shewing what transpired on the trial, observing that such was the settled practice of the court, and that it would not be departed from.
*333CASES ARGUED AND DETERMINED IN THE SUPREME COURT OF JUDICATURE OF THE STATE OF NEW-YORK. IN JULY TERM, 1831, IN THE FIFTY-SIXTH YEAR OP OUR INDEPENDENCE.